EXHIBIT 10.10

THE EXCESS BENEFIT PLAN

OF

APPLERA CORPORATION

Amended and Restated

Effective July 1, 2004

 

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS

    Page No.    

--------------------------------------------------------------------------------

ARTICLE 1 Definitions 1       ARTICLE 2 Purpose of Plan 4       ARTICLE 3
Eligibility 5       ARTICLE 4 Benefits 6       ARTICLE 5 Investment Direction 9
      ARTICLE 6 Administration 11       ARTICLE 7 Amendment and Termination 14  
    ARTICLE 8 Trust 15       ARTICLE 9 Miscellaneous 16

 

--------------------------------------------------------------------------------



Back to Contents

THE EXCESS BENEFIT PLAN

OF

APPLERA CORPORATION

     Applera Corporation, a Delaware corporation having its principal place of
business in Norwalk, Connecticut, hereby restates as of July 1, 2004, The Excess
Benefit Plan of Applera Corporation, which was effective as of August 1, 1984.

ARTICLE 1
Definitions

     The words and phrases defined hereinafter shall have the following meaning:

     Section 1.1 - Act. The Employee Retirement Income Security Act of 1974.

     Section 1.2 - Beneficiary. The person or persons named under the provisions
of Section 4.4 of this Plan.

     Section 1.3 - Board of Directors. The Board of Directors of the Company.

     Section 1.4 - Change in Control. Shall mean an event that would be required
to be reported (assuming such event has not been “previously reported”) in
response to Item 1(a) of the Current Report on Form 8-K, as in effect on the
effective date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended; provided, however, that, without limitation,
such a Change in Control shall be deemed to have occurred at such time as (a)
any “person” within the meaning of Section 14(d) of the Securities Exchange Act
of 1934, as amended, becomes the “beneficial owner” as defined in Rule 13d-3
thereunder, directly or indirectly, of more than 25% of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; (b) during any two-year period,
individuals who constitute the Board (the “Incumbent Board”) as of the beginning
of the period cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director during such period whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least three-quarters of the Incumbent Board (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director without objection to such nomination, other than in
response to an actual or threatened Change in Control or proxy contest) shall
be, for

1

--------------------------------------------------------------------------------



Back to Contents

purposes of this clause (b), considered as though such person were a member of
the Incumbent Board; or (c) the approval by the Company’s stockholders of the
sale of all or substantially all of the stock or assets of the Company.

     Section 1.5 - Code. The Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time.

     Section 1.6 - Company. Applera Corporation, a Delaware corporation, or any
successor to it in ownership of all or substantially all of its assets.

     Section 1.7 - Committee. The Committee as appointed by the Board of
Directors and shall be the same Committee as constituted under Article XII of
The Employee Pension Plan of Applera Corporation.

     Section 1.8 - Defined Contribution Account– Shall mean the book account
which reflects the credits under Section 4.1(b) and the investments gains or
losses under Article 5 to the book account.

     Section 1.9 - Defined Contribution Credit– Shall mean the credit to a
Participant’s Defined Contribution Account under Section 4.1(b) of the Plan.

     Section 1.10 - Effective Date. August 1, 1984. The effective date of this
restatement is July 1, 2004.

     Section 1.11 - Employee. Any person, including any officer or director who
is employed in the service of the Company and who is a participant in the
Pension Plan or the Savings Plan.

     Section 1.12 - Measurement Funds. A Participant may elect one or more of
the Measurement Funds selected by the Committee for the purpose of crediting
additional amounts to his or her Defined Contribution Account. The Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund
on a prospective basis at any time and in any manner it deems appropriate.

     Section 1.13- Pension Plan. The Employee Pension Plan of Applera
Corporation.

     Section 1.14 - Plan. The Excess Benefit Plan of Applera Corporation.

2

--------------------------------------------------------------------------------



Back to Contents

     Section 1.15 - Plan Year. The period August 1, 1992 through June 30, 1993
shall constitute a short Plan Year. Thereafter, a Plan Year shall mean each
twelve (12) consecutive month period from July 1 to the next succeeding June 30.

     Section 1.16 - Savings Plan. The Employee 401(k) Savings Plan of Applera
Corporation.

     Any word or phrase that is not a defined term in this section, which is a
defined word or term in either the Savings Plan or Pension Plan and is used in
this Plan, shall have the same meaning as it does in the Plan in which it
appears.

3

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 2
Purpose of Plan

     Section 2.1 - Purpose. This Plan is designed to provide retirement benefits
payable out of the general assets of the Company where benefits cannot be paid
under the Pension Plan and/or contributions are limited under the Savings Plan
because of the application of Code Section 415 and Code Section 401(a)(17) and
the provisions of the Pension Plan and/or the Savings Plan which implement such
sections.

4

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 3
Eligibility

     Section 3.1 - Eligibility. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees of the Company, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select in its sole discretion, Employees to participate in the
Plan.

5

--------------------------------------------------------------------------------



Back to Content

ARTICLE 4
Benefits

     Section 4.1 - Amount of Benefits. The benefit payable under this Plan shall
be equal to the sum of the following amounts:

a) the benefit, if any, which, when calculated under the Pension Plan without
taking into account the provisions of the Pension Plan dealing with limits on
pensions imposed by Code Section 415 and Code Section 401(a)(17), is in excess
of the benefit payable to or on behalf of the Employee under the Pension Plan
after taking into account such provisions; and     b) an amount equal to the
Company Matching Contributions which would have been allocated on behalf of the
Employee under Article III of the Savings Plan if the limitations of Code
Sections 401(a)(17) and 415 were inapplicable, adjusted to take into account
investment income and gain or loss experienced by the Measurement Funds as
selected by the Participant.           In order to receive a Defined
Contribution Credit under this Plan, the Employee must make a Voluntary Tax
Deferred Contribution to the Savings Plan equal to the Section 402(g) of the
Code limitation. The amount of the Defined Contribution Credit under this Plan
shall be equal to the lesser of (i) six percent (6%) of the Employee’s gross
compensation before pre-tax reductions or (ii) the Section 402(g) of the Code
limitation offset by the Company Matching Contribution in the Savings Plan.    
      Prior to July 1, 2004, the Plan also provided credits for Automatic
Company Contributions and Additional Automatic Company Contributions which were
impacted by the limitations described in the above paragraph.

     Section 4.2 - Form of Benefit Payment. Benefits payable to or on behalf of
an Employee or his Beneficiary resulting from the provisions of Section 4.1
shall be payable as follows:

a) A benefit payable under Section 4.1(a) shall be paid in monthly installments
after adjustment in accordance with the optional form of benefits elected under
the Pension Plan. The Beneficiary under this Section 4.1(a) shall be      

6

--------------------------------------------------------------------------------



Back to Contents

  the same as the Pension Plan. Notwithstanding, if the lump sum present value
of an Employee’s benefit at time of payment is equal to or less than $5,000,
such benefit shall be paid in a lump sum.     b) The form of a benefit payable
under Section 4.1(b) shall be subject to the discretion of the Committee. It may
be paid in the form of a lump sum, a term certain annuity, single life annuity,
joint and survivor annuity or by a combination of such methods. Notwithstanding,
if the Employee’s Defined Contribution at time of payment is equal to or less
than $5,000, such Defined Contribution Account shall be paid in a lump sum.

     Section 4.3 - Time of Benefit Payments. Benefits due under this Plan shall
be paid at such time or times following the Employee’s termination, retirement
or death as the Committee in its discretion determines.

     Section 4.4 - Beneficiary in the Event of Death.

  a) Each Employer shall have the right, at any time, to designate his
Beneficiary for purposes of the Section 4.1(b) Defined Contribution Account to
receive any benefits payable under the Plan upon his death. The Beneficiary
designated under the Plan may be the same as or different from the Beneficiary
designation under any other plan of the Company in which the Employee
participates.         b) An Employee shall designate his Beneficiary in the form
and manner specified by the Committee. An Employee shall have the right to
change his Beneficiary by complying with the terms of the Committee’s rules and
procedures, as in effect from time to time. If a married Participant names
someone other than his spouse as a Beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that Participant’s spouse and
returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary designation, all Beneficiary designations previously made shall be
canceled. The Committee shall be entitled to rely on the last Beneficiary
designation made by the Employee and accepted by the Committee prior to his
death.         c) No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
     

7

--------------------------------------------------------------------------------



Back to Contents

    designated agent.         d) Upon the death of an Employee, any remaining
benefits due under this Plan to an Employee other than benefits resulting from
subsection 4.1(a) shall be distributed to (i) the Beneficiary designated by the
Employee under this Plan, or if none, (ii) the Beneficiary designated by the
Employee under the Pension Plan, or if none, (iii) the Beneficiary designated by
the Employee under the Savings Plan, or if none, (iv) the estate of the deceased
Employee.      

     Section 4.5 - Benefits Unfunded. Benefits payable under this Plan shall be
paid by the Company each year out of its general assets and shall not be funded
in any manner.

     Section 4.6 - Vesting. An Employee shall not have a right to a benefit
under this Plan unless:

a) for purposes of the Section 4.1(a) benefit, he has five (5) years of vesting
service under the Pension Plan; and
    b) for purposes of the Section 4.1(b) benefit, he has completed years of
vesting service under the Savings Plan in accordance with the following
schedule:    

  Years of Vesting Service Vested Percentage                 Less than 1   0 %  
  1 but less than 2   25 %     2 but less than 3   50 %     3 but less than 4  
75 %     4 or more   100 %

8

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 5
Investment Direction

     Section 5.1 - Investment of Defined Contribution Credit. A Participant
shall elect, in such form and manner as the Committee may direct or permit, the
percentage of his or her Defined Contribution Credit that will be deemed
invested in each Measurement Fund. An initial investment election of a
Participant shall be made as of July 1, 2004 for existing Participants and for
new Participants, the date the Participant commences or recommences
participation in the Plan. The Participant may make changes to such investment
elections at such times and in such manner as the Committee may permit, and such
elections shall apply to his or her Defined Contribution Credit from and after
the effective date of such election. Any investment election timely and properly
made pursuant to this Section 5.1 with respect to a Participant’s Defined
Contribution Credit shall remain in effect until changed by the Participant. The
Committee shall have complete discretion to adopt and revise procedures to be
followed in making investment elections.

     Section 5.2 - Investment of Existing Defined Contribution Account. A
Participant, in connection with his or initial Defined Contribution Credit
election in accordance with Section 5.1 above, shall elect, in such form and
manner as the Committee may direct or permit, the percentage of his or her
exiting Defined Contribution Account that will be deemed invested in each
Measurement Fund. The Participant may make changes to such investment elections
at such times and in such manner as the Committee may permit, and such elections
shall apply to his or her Defined Contribution Account from after the effective
date of such election. Any investment election timely and properly made pursuant
to this Section 5.2 with respect to a Participant’s Defined Contribution Account
shall remain in effect until changed by the Participant. The Committee shall
have complete discretion to adopt and revise procedures to be followed in making
investment elections.

     Section 5.3 - Proportionate Allocation. In making any election described in
Sections 5.1 and 5.2 above, the Participant shall specify, in any whole
percentage, the percentage of his or her Defined Contribution Credit and/or
Defined Contribution Account to be allocated to a Measurement Fund (as if the
Participant was making an investment in that Measurement Fund with that portion
of his or her Defined Contribution Credit or Defined Contribution Account as the
case may be). Such election shall be made in such form and manner as the
Committee shall direct or permit.

9

--------------------------------------------------------------------------------



Back to Contents

     Section 5.4 - Crediting or Debiting Method. The performance of each
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Defined Contribution Account shall
be credited or debited on a daily basis based on the performance of each
Measurement Fund selected by the Participant, as determined by the Committee in
its sole discretion, as though (a) a Participant’s Defined Contribution Account
was invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable as of the close of business on such date and at the
closing price on such date; (b) the portion of the Defined Contribution Credit
that was credited was invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable as of the close of business on the
business day on which such amounts were credited to the Defined Contribution
Account at the closing price on such date; and (c) any distribution made to a
Participant that decreases such Participant’s Defined Contribution Account
ceased being invested in the Measurement Fund(s), in the percentages applicable,
as of the business day prior to the distribution, at the closing price on such
date.

     Section 5.5 - No Actual Investment. Notwithstanding any other provision of
the Plan that may be interpreted to the contrary, the Measurement Funds are to
be used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Defined Contribution Credit
and/or defined Contribution Account thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s Defined
Contribution shall not be considered or construed in any manner as an actual
investment of, or as a requirement or direction to actually invest, his or her
Defined Contribution Credit or Defined Contribution Account in any such
Measurement Fund. In the event that the Company or the trustee of the Trust, in
its own discretion, decides to invest funds in any or all of the Measurement
Funds, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Defined Contribution
Account shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf of the Company or the Trust. The
Participant shall at all times remain an unsecured creditor of the Company.

10

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 6
Administration

     Section 6.1 - Committee Duties. The Plan shall be administered by a
Committee which shall be appointed by the Board of Directors and shall be the
same Committee as constituted under Article XII of The Employee Pension Plan of
Applera Corporation. Members of the Committee may be participants under the
Plan. The Committee shall also have the absolute discretion and authority to (a)
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of the Plan and (b) decide or resolve any and all ques­tions,
including interpretations of the Plan, as may arise in connection with the Plan.
Any individual serving on the Committee who is a participant shall not vote or
act on any matter relating solely to himself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
an Employee or the Company.

     Section 6.2 - Agents. In the administration of the Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Company.

     Section 6.3 - Binding Effect of Decisions. The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

     Section 6.4 - Indemnity of Committee. The Company shall indemnify and hold
harmless the members of the Committee and any Employee to whom the duties of the
Committee may be delegated against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to the Plan, except in the case of willful misconduct by the Committee or any of
its members or any such Employee.

     Section 6.5 - Claims Procedure

     (a)      A claim for benefits under the Plan must be made to the Committee
in writing. The Committee shall have the absolute power, authority and
discretion to adjudicate claims. The applicant shall be notified in writing of
any adverse decision with

11

--------------------------------------------------------------------------------



Back to Contents

respect to his claim within ninety (90) days after its submission. The notice
shall be written in a manner calculated to be understood by the applicant and
shall include:             

    (1) the specific reason or reasons for the denial;             (2) specific
references to the pertinent Plan provisions on which the denial is based;      
      (3) a description of any additional material or information necessary for
the applicant to perfect the claim and an explanation why such material or
information is necessary;             (4) an explanation of the Plan’s claim
review procedures; and             (5) a statement of the applicant’s right to
bring civil action under ERISA.

If special circumstances require an extension of time for processing the initial
claim, a written notice of the extension and the reason therefor shall be
furnished to the applicant before the end of the initial ninety (90) day period.
In no event shall such extension exceed ninety (90) days.

     (b)      In the event a claim for benefit is denied, the applicant or his
duly authorized representative, at the applicant’s expense, may appeal the
denial to the Committee within sixty (60) days of the receipt of written notice
of denial. In pursuing such appeal, the applicant or his duly authorized
representative may:

  (1) request in writing that the Committee review the denial;         (2)
review all relevant documents, records, and other information relevant to the
claim; and         (3) submit issues and comments in writing.

     The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of a
request for review. If such an extension of time is

12

--------------------------------------------------------------------------------



Back to Contents

required, written notice of the extension shall be furnished to the applicant
before the end of the original sixty (60) day period which explains the reasons
for the extension and the date a decision is expected. The decision on review
shall be written in a manner calculated to be understood by the applicant, and
shall include specific references to the pertinent Plan provisions on which such
denial is based, a statement that applicants can receive free of charge copies
of all documents, records, and other information relevant to the claim; a
statement describing the applicant’s right to bring civil action under ERISA;
and a description of voluntary appeals procedures, if any, offered by the Plan.

     Compliance with the forgoing provisions of Section 6.5 is a mandatory
prerequisite to the Employee’s or Beneficiary’s right to commence any legal
action with respect for benefits under the Plan.

13

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 7
Amendment and Termination

     Section 7.1 - Amendment and Termination. While the Company intends to
maintain this Plan in conjunction with the Pension Plan and the Savings Plan for
as long as necessary, the Company acting through its Board, reserves the right
to amend and/or terminate it at any time for whatever reasons it may deem
appropriate.

     Section 7.2 - Committee and Amendment of Plan. Notwithstanding Section 7.1
above, the Committee shall be authorized to amend the Plan without the approval
of the Board. However, the Committee shall not have the authority to amend the
Plan if such amendment shall have a financial impact to the Company of one
million dollars or more.

14

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 8
Trust

     Section 8.1 - Establishment of the Trust Notwithstanding the Unfunded
Status of the Plan. The Company may establish a grantor Trust, and may transfer
over to the Trust such assets as the Company determines, in its sole discretion,
are necessary to provide, on a present value basis, for its respective future
liabilities created with respect to the Defined Contribution Account.

     Section 8.2 - Interrelationship of the Plan and the Trust. The provisions
of the Plan and the Plan Agreement shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Company, Participants, and the creditors of the Company
to the assets transferred to the Trust.

     Section 8.3 - Distributions From the Trust. The Company’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Company’s obligations
under the Plan.

15

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 9
Miscellaneous

     Section 9.1 - Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3), and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

     Section 9.2 - Unsecured General Creditor. Participants and their
Beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interests, or claims in any property or assets of the Company. For
purposes of the payment of benefits under the Plan, any and all of the Company’s
assets shall be, and remain, the general, unpledged unrestricted assets of the
Company. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.

     Section 9.3 - Company’s Liability. This Plan supersedes and shall be in
lieu of all prior plans, arrangements, or understandings regarding the benefits
provided by the Plan, whether written or oral.

     Section 9.4 - Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, alienate, or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment, or
sequestration for the payment of any debts, judgments, alimony, or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, or be transferable to a spouse as a result of a
property settlement or otherwise.

     Section 9.5 - Not a Contract of Employment. The terms and conditions of the
Plan shall not be deemed to constitute a contract of employment between the
Company and a Participant. Such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, except as
otherwise expressly provided in a written employment agreement. Nothing in the
Plan shall be deemed to give a

 

16

--------------------------------------------------------------------------------



Back to Contents

Participant the right to be retained in the service of the Company as an
Employee or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

     Section 9.6 - Furnishing Information. A Participant or his or her
Beneficiary shall cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administra­tion of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Committee may deem necessary.

     Section 9.7 - Terms. Whenever any words are used herein in the masculine,
they shall be construed as though they were in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.

     Section 9.8 - Captions. The captions of the articles, sections, and
paragraphs of the Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

     Section 9.9 - Governing Law. The provisions of the Plan shall be construed
and interpreted according to the internal laws of the State of Connecticut
without regard to its conflicts of laws principles.

     Section 9.10 - Notice. Any notice or filing required or permitted to be
given to the Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Applera Corporation
301 Merritt 7
Norwalk, CT 06851-1070
Attn: Vice President – Human Resources

     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

17

--------------------------------------------------------------------------------



Back to Contents

     Any notice or filing required or permitted to be given to a Participant
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.

     Section 9.11 - Successors. The provisions of the Plan shall bind and inure
to the benefit of the Participant’s Company and its successors and assigns and
the Participant and the Participant’s designated Beneficiaries.

     Section 9.12 - Spouse’s Interest. The interest in the benefits hereunder of
a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and, except as otherwise provided in
Section 9.15, shall not be transferable by such spouse in any manner, including
but not limited to such spouse’s will, nor shall such interest pass under the
laws of intestate succession.

     Section 9.13 - Validity. In case any provision of the Plan shall be
determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but the Plan shall be
construed and enforced as if such illegal or invalid provision had never been
inserted herein.

     Section 9.14 - Incompetency. If the Committee determines in its discretion
that a benefit under the Plan is to be paid to a minor, a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative, or person having the care and custody of such
minor, incompetent, or incapable person. The Committee may require proof of
minority, incompetence, incapacity, or guardianship, as it may deem appropriate,
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

     Section 9.15 - Legal Fees to Enforce Rights After Change in Control. The
Company is aware that upon the occurrence of a Change in Control, the Board or
(which might then be composed of new members) or a shareholder of the Company,
or of any successor corporation might then cause or attempt to cause the Company
or such successor to refuse to comply with its obligations under the Plan and
might cause or attempt to cause the Company to institute, or may institute,
litigation seeking to deny Participants the benefits intended under the Plan. In
these circumstances, the purpose of the Plan could be frustrated. Accordingly,
if, following a Change in Control, it should

18

--------------------------------------------------------------------------------



Back to Contents

appear to any participant that the Company, or any successor corporation has
failed to comply with any of its obligations under the Plan or any agreement
thereunder or, if the Company, or any other person takes any action to declare
the Plan void or unenforceable or institutes any litigation or other legal
action designed to deny, diminish, or to recover from any participant the
benefits intended to be provided, then the Company irrevocably authorize such
participant to retain counsel of his or her choice at the expense of the Company
to represent such participant in connection with the initiation or defense of
any litigation or other legal action, whether by or against the Company or any
director, officer, shareholder, or other person affiliated with the Company or
any successor thereto in any jurisdiction.

     Section 9.16 - Tax Withholding. The Company or the trustee of the Trust
shall withhold, in such manner as determined by the Company or the trustee (as
the case may be) in its sole discretion, from any payments made to a Participant
under the Plan such amount or amounts as may be required to comply with all
federal, state, and local income, employment, and other withholding obligations.

     Section 9.17 - Effect on Other Employee Benefit Plans. Any benefit paid or
payable under this Plan shall not be included in a Participant’s compensation
for purposes of computing benefits under any employee benefit plan maintained or
contributed to by an Employer except as may otherwise be required under the
terms of such employee benefit plan.

The information contained herein has been provided by Applera Corporation and is
the sole responsibility of Applera Corporation.

 

19

--------------------------------------------------------------------------------